DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3 and 6-20 are currently pending.  Claims 2-3 and 11-16 and 20 are withdrawn from further consideration as being drawn to a non-elected species.  In response to the Office Action mailed 4/14/2021 Applicant amended claims 1, 6, 9 and 11 and canceled claim 5 and 21 and newly added claim 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6-7, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160187663 A1 to Kim et al. in view of US 20100253605 A1 to Inada
Regarding Claim 1.  Kim discloses a display device, comprising a liquid crystal cell (para 64) and at least one reflective dielectric layer (para 18 and para 51); wherein the at least one reflective dielectric layer is configured to increase reflection of projected light emitted into the display device (para 49), and the projected light is emitted from a projection pointer (para 49).
Kim does not specifically disclose that the liquid crystal cell comprises a color filter substrate, the color filter substrate comprises a first substrate, a first conductive electrode, and a first alignment layer, a first polarizer is attached to a side of the first substrate, the first conductive electrode is disposed on a side of the first substrate away from the first polarizer, the first alignment layer is disposed on a side of the first conductive electrode away from the first conductive electrode, and the at least one reflective dielectric layer is disposed between the first substrate and the first conductive electrode; or the at least one reflective dielectric layer is disposed between the first  conductive electrode and the first alignment layer.
However, Inada discloses a liquid crystal cell comprises a color filter substrate (See Fig. 9), the color filter substrate comprises a first substrate (Fig. 9 substrate 11), a first conductive electrode (Fig. 9 common electrodes 9), and a first alignment layer (Fig. 9 film 8), a first polarizer is attached to a side of the first substrate (Fig. 9 polarizer film 12), the first conductive electrode is disposed on a side of the first substrate away from the first polarizer (See Fig. 9), the first alignment layer is disposed on a side of the first conductive electrode away from the first 
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the liquid crystal cell comprises a color filter substrate, the color filter substrate comprises a first substrate, a first conductive electrode, and a first alignment layer, a first polarizer is attached to a side of the first substrate, the first conductive electrode is disposed on a side of the first substrate away from the first polarizer, the first alignment layer is disposed on a side of the first conductive electrode away from the first electrode, and the at least one reflective dielectric layer is disposed between the first substrate and the first conductive electrode; and/or the at least one reflective dielectric layer is disposed between the first  conductive electrode and the first alignment layer.
Regarding Claim 6.  Kim and Inada further discloses that the at least one reflective dielectric layer is disposed between the first substrate and the first conductive electrode (See Inada Fig. 9),
Kim and Inada do not specifically disclose that a refractivity of the at least one reflective dielectric layer is greater than a refractivity of the first substrate and a refractivity of the first conductive electrode.

Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a refractivity of the at least one reflective dielectric layer is greater than a refractivity of the first substrate and a refractivity of the first conductive electrode.
Regarding Claim 7.  Kim and Inada do not specifically disclose that a difference between the refractivity of the at least one reflective dielectric layer and the refractivity of the first substrate is greater than or equal to 0.4.
However, Kim discloses that maximizing the difference in refractive index between internal layers can increase the interfacial reflection and improve visibility of a projected pointer (para 48-49). The difference in refractive index is a result-effective variable. In that, maximizing the difference in refractive index between internal layers can increase the interfacial reflection and improve visibility of a projected pointer.
Therefore, it would have been obvious to one having ordinary skill in the art before applicant’s filing date to include a difference between the refractivity of the at least one reflective dielectric layer and the refractivity of the first substrate is greater than or equal to 0.4 is based on a result effective variable and would require routine skill in the art. Furthermore, it has been held that that determining the optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II (A) and (B)).
Regarding Claim 9.  Inada further discloses the first conductive electrode is a common electrode of the display device (See Fig. 9). 
Regarding Claim 17.  Kim further discloses the at least one reflective dielectric layer comprises a first reflective dielectric layer (para 14) and a second reflective dielectric layer (para 14) which are disposed alternately (para 14), the first reflective dielectric layer is disposed near a light exiting side of the display device (para 44), and a refractivity of the first reflective dielectric layer is greater than a refractivity of the second reflective dielectric layer (para 48). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Inada as applied to claim 6 in view of US 20200200956 A1 to Shiono et al.
Regarding Claim 8.  As stated above Kim and Inada discloses all the limitations of base claim 6.
Kim and Inada do not specifically disclose that the refractivity of the at least one reflective dielectric layer is greater than 2.2.
However, Shiono discloses the refractivity of the at least one reflective dielectric layer is greater than 2.2 (para 153). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the refractivity of the at least one reflective dielectric layer is greater than 2.2.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Inada as applied to claim 9 in view of US 20160209691 A1 to Yang et al.
Regarding Claim 10.  As stated above Kim and Inada discloses all the limitations of base claim 9.

However, Yang discloses the first conductive electrode is an indium tin oxide transparent electrode or an indium zinc oxide transparent electrode (para 50). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the first conductive electrode is an indium tin oxide transparent electrode or an indium zinc oxide transparent electrode.
Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Inada as applied to claim 17 in view of US 20170017023 A1 to Sugiyama et al.
Regarding Claim 18.  As stated above Kim and Inada discloses all the limitations of base claim 17.
Kim and Inada do not specifically disclose that the refractivity of the first reflective dielectric layer is greater than or equal to 1.8, the refractivity of the second reflective dielectric layer is greater than 1 and less than or equal to 1.6, and a difference between the refractivity of the first reflective dielectric layer and the refractivity of the second reflective dielectric layer is greater than or equal to 0.4.
However, Sugiyama discloses the refractivity of the first reflective dielectric layer is greater than or equal to 1.8 (para 215), the refractivity of the second reflective dielectric layer is greater than 1 and less than or equal to 1.6 (para 215), and a difference between the refractivity of the first reflective dielectric layer and the refractivity of the second reflective dielectric layer 
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the refractivity of the first reflective dielectric layer is greater than or equal to 1.8, the refractivity of the second reflective dielectric layer is greater than 1 and less than or equal to 1.6, and a difference between the refractivity of the first reflective dielectric layer and the refractivity of the second reflective dielectric layer is greater than or equal to 0.4.
Regarding Claim 19.  As Sugiyama further discloses the refractivity of the first reflective dielectric layer is equal to 2, and the refractivity of the second reflective dielectric layer is equal to 1.6 (para 215).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Inada as applied to claim 17 in view of US 20120038848 A1 to Nagato et al.
Regarding Claim 20.  As stated above Kim and Inada discloses all the limitations of base claim 17.
Kim and Inada do not specifically disclose that the thicknesses of the first reflective dielectric layer and the second reflective dielectric layer range from 40nm to 60nm. Curteous 
However, Nagato discloses that the thicknesses of the first reflective dielectric layer and the second reflective dielectric layer range from 40nm to 60nm (para 68).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held 
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the thicknesses of the first reflective dielectric layer and the second reflective dielectric layer range from 40nm to 60nm.
Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fails to disclose all the limitations of amended claim 1.  Specifically, Applicant argues that the prior art of record fails to disclose that “the at least one reflective dielectric layer is disposed between the first substrate and the first conductive electrode; or the at least one reflective dielectric layer is disposed between the first conductive electrode and the first alignment layer.”
Applicant’s arguments are not persuasive.  As stated above at least Inada discloses the at least one reflective dielectric layer is disposed between the first substrate and the first conductive electrode; or the at least one reflective dielectric layer is disposed between the first conductive electrode and the first alignment layer.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871